Appeal by defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered October 28,1981, convicting him of robbery in the second degree and criminal possession of a weapon in the third degree, upon a plea of guilty, and imposing sentence. 11 Judgment affirmed. 11 By failing to make a motion to withdraw the plea, defendant has failed to preserve the issue of the sufficiency of the allocution for appellate review (see, e.g.,People vPellegrino, 60 NY2d 636; People vAsep, 97 AD2d 798; People v Collins, 97 AD2d 859). Review in the interest of justice is not warranted (cf. People v Diaz, 97 AD2d 851) as the allocution met the minimum requirements of People v Harris (61 NY2d 9; see, also, People v Fishon, 97 AD2d 773). Defendant’s pro se claims concerning the adequacy of counsel involve matters dehors the record and, thus, are more properly the focus of collateral proceedings (see People v Drummond, 99 AD2d 760). Mollen, P. J., Titone, Lazer and Mangano, JJ., concur.